DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) removing said resist material from the first surface, but not from the second surface, and, after removing, forming an electrically-insulating material on said mutually opposed lateral surfaces and on the first surface but not on the second surface so that the second surface of each electrically-conductive lead is uncovered as recited within the context of the claim, and, (claim 8) selectively removing the patterned first resist layer from the first surface while leaving the patterned second resist layer in place directly on the second surface; depositing a layer of electrically insulating material directly on the first surface and the mutually opposed lateral surfaces, but not on the second surface covered by the patterned second resist layer; and selectively removing the patterned second resist layer from the second surface so that the second surface of each electrically-conductive lead is uncovered as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 5, filed 4.18.2022, with respect to (i) claim 1 being amended to include the limitations of objected claim 6 and intervening claim 5, and, (ii) overcoming the 35 USC 112, 35 USC 102 and 35 USC 103 rejections of the previous Office Action (OA) have been fully considered and are persuasive.  The claims are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894